Title: To James Madison from Thomas Jefferson, 18 June 1789
From: Jefferson, Thomas
To: Madison, James


Dear Sir
Paris June 18. 1789.
My last to you was of May 11. Yours of Mar. 29. came to hand ten days ago: and about two days ago I received a cover of your hand writing, under which was a N. York paper of May 4. & a letter from mr. Page to Mazzei. There being no letter from you makes me hope there is one on the way which will inform me of my Congé. I have never received mr. Jay’s answer to my public letter of Nov. 19. which you mention him to have written, and which I fear has been intercepted. I know only from you that my letter got safe to hand. My baggage has been made up more than a month, so that I shall leave Paris almost in the instant of receiving the permission.
The campaign begins under unfavorable auspices for Russia. The death of the grand Seignior, who was personally disposed for peace, has brought a young & ardent successor to the throne, determined to push the war to extremity. Her only ally, the emperor, is in articulo mortis, and the grand Duke of Tuscany, should he succeed, loves peace & money. Denmark is forbidden by England & Prussia to furnish even it’s stipulated maritime aid. There is no appearance of any other power’s engaging in the war. As far as I can discover, the king of England is somewhat better in his head, but under such a complete depression of spirits, that he does not care how the world goes, and leaves his ministers to do as they please. It is impossible for you to conceive how difficult it is to know the truth relative to him, he is environed in such an atmosphere of lies. Men who would not speak a falsehood on any other subject, lie on this from a principle of duty: so that even eye witnesses cannot be believed without scanning their principles & connections; & few will stand this of the very few permitted to see him.
Committees of conciliation having failed in their endeavors to bring together the three chambers of the States general, the king proposed a specific mode of verifying their powers; for that having been the first question which presented itself to them, was the one on which the question of voting by persons or orders was first brought on. The Clergy accepted unconditionally. The Noblesse accepted on conditions which reduced the acceptance to nothing at all. The Commons considered this as a refusal on the part of the nobles, & thereupon took their definitive resolution, to invite the other two orders to come & verify their powers in common, & to notify them they should proceed with or without them to verify, and to do the business of the nation. This was on the 10th. On the 15th. they moved to declare themselves the national assembly. The debates on this were finished yesterday when the proposition was agreed to by 400 and odd against 80 odd. The minority agreed in substance but wished some particular amendment. They then immediately made the proposition relative to taxes which I inclose you, as this moment stated to me by memory by a member who left the assembly a little before the question, because there was no opposition to the matter but only to the form. He assures me, on the information of another member who was present, that Target’s motion passed. We shall know I think within a day or two whether the government will risk a bankruptcy & civil war rather than see all distinction of orders done away, which is what the commons will push for. If the fear of the former alternative prevails, they will spin the matter into negociation. The Commons have in their chamber almost all the talents of the nation, they are firm & bold, yet moderate. There is indeed among them a number of very hot headed members; but those of most influence are cool, temperate, & sagacious. Every step of this house has been marked with caution & wisdom. The Noblesse on the contrary are absolutely out of their senses. They are so furious they can seldom debate at all. They have few men of moderate talents, & not one of great in the majority. Their proceedings have been very injudicious. The clergy are waiting to profit of every incident to secure themselves & have no other object in view. Among the commons there is an entire unanimity on the great question of voting by persons. Among the noblesse there are about 60. for the commons and about three times that number against them. Among the clergy about 20 have already come over & joined the commons, and in the course of a few days they will be joined by many more, not indeed making the majority of that house, but very near it. The bishops & archbishops have been very succesful by bribes & intrigues in detaching the Curés from the Commons to whom they were at first attached to a man. The Commons are about 554. in number, of whom 344 are of the law. These do not possess an influence founded in property: but in their habits of business & acquaintance with the people, and in their means of exciting them as they please. The Curés thro’ the kingdom form the mass of the clergy, they are the only part favorably known to the people, because solely charged with the duties of baptism, burial confession visitation of the sick, instruction of the children & aiding the poor. They are themselves of the people & united with them. The carriages & equipage only of the higher clergy, not their persons, are known to the people & are in detestation with them. The souldiers will follow their officers, that is to say their captains, lieutenants & ensigns. These are of the lower nobility, & therefore much divided. The Colonels & higher officers are of the higher nobility are seldom with the souldiers, little known to them, not possessing their attachment. These circumstances give them little weight in the partition of the army. I give you these miscellaneous observations that knowing somewhat the dispositions of the parties you may be able to judge of the future for yourself, as I shall not be here to continue it’s communication to you. In hopes to see you soon I conclude with assurances of the perfect esteem & respect with which I am Dear Sir your friend & servant
Th: Jefferson
